Citation Nr: 1517478	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement an increased rating for right knee chondromalacia patella with degenerative joint disease.

3.  Entitlement an increased rating for left knee chondromalacia patella with degenerative joint disease.

4.  Entitlement to an increased rating for allergic dermatitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that time, he submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand of the Veteran's claims is necessary for additional development.

Regarding the left hip service connection claim, the Veteran essentially contends that his diagnosed left hip femoral head avascular necrosis was caused or is aggravated by his service-connected knee disabilities.  He has testified that arthritis in his knees "moved" up to his hip.  Ongoing VA treatment records show that the Veteran uses assistive devices, including a cane, crutches, and knee braces, and walks with a limp or antalgic gait, though it is unclear the extent to which it is      his knee disabilities that is the cause.  In this regard, the record suggests that the Veteran's weight is a factor in his use of assistive devices, and he also appears to suffer from gout and low back pain with radicular symptoms.  Nevertheless, he has yet to be afforded a VA examination to address his left hip disability, and the Board finds that such an examination is warranted.

Next, regarding the claims for increased ratings for his bilateral knee and skin disabilities, the Board observes that the Veteran was last examined in July 2010 and January 2011, respectively, for those disabilities.  Given that it has been nearly five years since the Veteran was last examined, and that there are limited relevant contemporaneous medical records to document the current severity of those conditions, the Board finds that new VA examinations are warranted.  Allday v. Brown, 7 Vet. App. 517 (1995).

Furthermore, the Veteran has testified that he continues to receive treatment for      his knee disabilities, and the record shows that he receives treatment for his knee disabilities from three different sources.  Additionally, the Board observes that private treatment records were copied to Womack Army Medical Center, suggesting additional treatment there.  Therefore, relevant private treatment records, along    with ongoing VA treatment records should be requested on remand.  38 U.S.C.A.     § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, given that the Veteran has raised the issue of entitlement to service connection for a left hip disability on a secondary basis, and the issue of a TDIU due to his knee disabilities, he should be provided with notice pursuant to the Veterans Claims Assistance Act of the information necessary to substantiate secondary service connection and TDIU claims.  He should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that advises the Veteran about what is needed to substantiate his claim for service connection for a left hip disability as secondary to his service-connected bilateral knee disability, and his claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers who have treated him for his left hip, knee and skin disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing VA treatment records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Then, schedule the Veteran for a VA skin examination to determine the current severity of his skin disability.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his bilateral knee disability and whether his service or service-connected knee disabilities caused or aggravated his left hip disability.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 
Following review of the record and examination of the Veteran, the examiner should respond to the following: 

a.  The examiner should indicate all symptoms attributable to the left and right knee disabilities.  The examiner should also opine whether the service-connected knee disabilities render him unable to secure or follow a substantially gainful occupation, without regard to age or nonservice connected conditions.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a left hip disability was caused by the Veteran's service-connected knee disabilities, to include any gait disturbance caused by the service-connected knee disabilities and the Veteran's contention that the arthritis "moved" from his knees to his hip.  The rationale for all opinions expressed should be provided 

c.  If not caused by a service-connected knee disabilities, the examiner should offer an opinion as to whether it is at least as likely as not that a left hip disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected knee disabilities.  If a left hip disability was permanently worsened beyond normal progression (aggravated) by service-connected knee disabilities, the examiner should opine as to the baseline level of severity of the left hip prior to aggravation and attempt to quantify the level of worsening beyond baseline level of hip disability that is due to the knees.  The rationale for all opinions expressed should be provided.

5.  After the development requested above as well as    any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

